Citation Nr: 0026732	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  95-18 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a chronic left 
upper extremity disability to include carpal tunnel syndrome 
and ulnar neuropathy.

2.  Evaluation for reactive lymphadenopathy, currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1983 to 
September 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a May 1993 rating decision of the San 
Francisco, California Department of Veterans Affairs (VA) 
Regional Office (RO), which, in pertinent part, established 
service connection for reactive lymphadenopathy, assigned a 
noncompensable evaluation and denied service connection for a 
chronic left upper extremity disability to include carpal 
tunnel syndrome and ulnar neuropathy.  Due to the veteran's 
relocation, her claims filed was transferred to the New 
Orleans, Louisiana RO in 1998.

In a December 1999 decision, the Board determined that the 
veteran's claim for service connection for a chronic left 
upper extremity disability to include carpal tunnel syndrome 
and ulnar neuropathy was well grounded.  The Board REMANDED 
this issue as well as the issue of evaluation of reactive 
lymphadenopathy to the RO for examinations.  The case has now 
been returned to the Board.

Preliminary review of the record does not indicate that the 
RO considered referral of the veteran's claim for a higher 
for her reactive lymphadenopathy to the VA Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999).  That regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (1999) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).


FINDINGS OF FACT

1.  A chronic left upper extremity disability to include 
carpal tunnel syndrome and ulnar neuropathy did not occur 
during active service.  

2.  The veteran's service-connected reactive lymphadenopathy 
has been manifested principally by small, asymptomatic lymph 
nodes in the neck and axillary region, and subsequently by no 
enlarged lymph nodes.


CONCLUSIONS OF LAW

1.  A chronic left upper extremity disability to include 
carpal tunnel syndrome and ulnar neuropathy was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112, 1131, 1137 (West 1991); 
38 C.F.R. § 3.303(1999).  

2.  A compensable evaluation for reactive lymphadenopathy is 
not warranted. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.31, 4.117, 4.118, Diagnostic Codes 7709, 7713, 
7819 (1995 and 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection

The veteran claimed service connection for a chronic left 
upper extremity disability to include carpal tunnel syndrome 
and ulnar neuropathy.  In its December 1999 decision, the 
Board determined that based on a review of the evidence, the 
veteran's claim of service connection for a chronic left 
upper extremity disability was well grounded.  38 U.S.C.A. §§ 
1110, 1131, 5107; 38 C.F.R. § 3.303.  

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his claim.  See 38 U.S.C.A. § 5107(a).  The veteran has 
not reported that any other pertinent evidence might be 
available.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran does not allege that she served in combat and the 
evidence of record does not indicate that she served in 
combat.  Thus, 38 U.S.C.A. § 1154(b) (West 1991) is not 
applicable in this case.

Service medical records reflect that the veteran was seen for 
with complaint of left arm and hand numbness in a pattern 
which followed the median nerve.  The impression of carpal 
tunnel syndrome.  A November 1984 record shows complaint of 
painful left ganglion cyst.  A February 1992 service medical 
record indicated that the veteran complained of left hand 
pain and numbness which radiated from the wrist into the 
fingers.  On examination, Tinel's sign on the left was 
negative.  The impression was rule out left carpal tunnel 
syndrome.  A March 1992 electromyographic study revealed 
findings consistent with moderate left ulnar neuropathy.  At 
her July 1992 separation examination, the veteran reported 
that she had been diagnosed with bilateral carpal tunnel 
syndrome.  

At a March 1993 VA examination, the veteran reported a 
history of bilateral carpal tunnel syndrome.  On evaluation, 
Phelan's sign was negative bilaterally, and Tinel's sign was 
only positive on the right.  The diagnosis was bilateral 
carpal tunnel syndrome by history (electromyograph).  

At an April 1995 VA examination, there were no complaints, 
findings, or diagnoses of left carpal tunnel syndrome or 
ulnar neuropathy.

At a February 2000 VA examination, the veteran gave a history 
of diagnosis of carpal tunnel syndrome on both sides, worse 
on the right.  On evaluation, the veteran had good grasp 
strength in the left hand.  The strength of apposition of the 
tips of the thumbs to the tips of the fingers on the left was 
good as was abduction and adduction of the left thumb.  It 
was noted that she had difficulty cooperating with muscle 
strength testing of the flexors and extensors of wrists and 
fingers, but the examiner stated that the impression was that 
they were equal on the left and right and probably with in 
normal limits.  Sensory testing in the left hand was normal 
and pressure in the carpal tunnel area did not produce any 
particular change.  The examiner noted that examination of 
the left upper extremity did not reveal any particular 
impairment of function.  The diagnoses included bilateral 
carpal tunnel syndrome by history, with a normal physical 
examination.  The examiner noted that the veteran refused 
electromyograph/nerve conduction electrophsyiologic tests.

The veteran is competent to report that on which she has 
personal knowledge, that is what comes to her through her 
senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The 
veteran contends that she developed left carpal tunnel 
syndrome as a result of her duties during service.  The Board 
notes that a March 1992 electromyographic study revealed 
findings consistent with moderate left ulnar neuropathy.  At 
a March 1993 VA examination, there were no abnormal left 
upper extremity findings and it appeared that the examiner's 
diagnosis of bilateral carpal tunnel syndrome was based on 
the veteran's reported history of right carpal tunnel 
syndrome and electromyographic findings during service.  The 
Board notes that there was no confirmed diagnosis of left 
carpal tunnel syndrome during service.  

The Board notes that on the most recent VA examination, the 
examiner noted that the physical evaluation of the left upper 
extremity was normal and there were no findings indicative of 
a chronic left upper extremity disability to include carpal 
tunnel syndrome.  The veteran refused an EMG/NV study.  As 
noted above, although the March 1992 service nerve conduction 
study revealed findings consistent with left ulnar 
neuropathy, left carpal tunnel syndrome was not diagnosed 
during service and has not been found on examination since 
that time.  Thus, it appears any left upper extremity 
disability noted during service was acute and transitory.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and it is denied.

II.  Evaluation

The Board finds that the veteran claims for a higher 
evaluation is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a)(West 1991).  Where the claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of an evaluation for the disability, the 
claim continues to be well grounded as long as the rating 
schedule provides for a higher evaluation and the claim 
remains open.  Shipwash v. Brown, 8 Vet. App. 218, 225 
(1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued the issue as evaluation 
of reactive lymphadenopathy.  The veteran is not prejudiced 
by the 
naming of this issue.  The Board has not dismissed any issue 
and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the subsequent determination, the Board has 
considered whether staged ratings should be assigned.  Before 
the Board may execute a staged rating of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, the Board finds no prejudice to the veteran in 
considering the issue as entitlement to higher evaluations on 
appeal from the initial grant of service connection.  

Service medical records reveal that the veteran was seen with 
swollen neck glands during service.  The impressions included 
upper respiratory infection with pharyngitis and 
hypertrophied submandibular node.  At her July 1992 
separation examination, evaluations of the lymphatics and the 
neck were normal.  At a March 1993 VA examination, the 
veteran reported a history of flu-like illness and 
intermittent swelling of lymph nodes in the neck.  On 
evaluation, a 1 cm. by 1 cm. lymph node in each axillae was 
noted.  The neck was normal.  The diagnosis was reactive 
lymphadenopathy.  In a May 1993 rating decision, the RO 
granted service connection for reactive lymphadenopathy and 
assigned a noncompensable evaluation by analogy Diagnostic 
Code 7713.

At an April 1995 VA examination, the veteran gave a history 
of swollen lymph nodes in the neck during service.  She 
reported that she had not had biopsies of the lymph nodes.  
She complained that the nodes were always tender to the touch 
and swollen but wax and wane.  She complained of lymph nodes 
in her neck and in the axillary region.  On evaluation, there 
were two small, less than 1 cm., mobile submandibular lymph 
nodes and two small, less than 1 cm., mobile axillary lymph 
nodes.  No inguinal lymph nodes were palpable.  The diagnoses 
included lymphadenopathy.  

At a February 2000 VA examination, the veteran complained of 
pain in her neck, arm pits, and groin prior to her menstrual 
cycle and that her throat was sore.  She reported that she 
can feel nodes under her armpits and in her groin but the 
lymph nodes in the neck were not visible to the eye.  She 
stated that she has had symptoms for 13 years but never 
received a diagnosis.  There is no history of HIV, Hodgkin's 
disease, lymphoma, or mononucleosis.  The examiner noted that 
November 1999 laboratory data does show mild anemia, and that 
the veteran was G-6-PD deficient.  A chest x-ray did not show 
lymphadenopathy.  On evaluation , there was no palpable 
lymphadenopathy.  The examiner noted that there was careful 
palpitation of the four walls of the axillae and the apex of 
axillae bilaterally as well as the femoral and inguinal 
areas.  The epitrocheal lymph nodes were not palpable.  The 
liver was normal size, non-tender and not palpable.  The 
diagnoses included no lymphatic disorder found on 
examination, hereditary heterozygous hemoglobin C, hereditary 
G-6-PD deficient, and reactive lymphadenopathy not found on 
examination.  The examiner noted that as there were no 
manifestations of reactive lymphadenopathy found, there is no 
relationship to Hodgkin's or non-Hodgkin's lymphoma. 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  Where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  If a veteran has an 
unlisted disability, it will be rated under a disease or 
injury closely related by functions affected, symptomatology, 
and anatomical location.  38 C.F.R. § 4.20 (1999).  

In every instance where the schedule does not provide a zero 
percent evaluation for a Diagnostic Code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

As noted previously, the RO assigned a noncompensable 
evaluation for reactive lymphadenopathy by analogy to 
Diagnostic Code 7713.  However, according to the March 1995 
Statement of the Case, the veteran's reactive lymphadenopathy 
was also evaluated by analogy to Diagnostic Code 7709, 
Hodgkin's disease.  During the course of the veteran's 
appeal, the rating criteria for evaluating the hemic and 
lymphatic system to include Hodgkin's disease were revised 
effective October 23, 1995, and Diagnostic Code 7713 was 
eliminated.  Moreover, the revision substantially changed 
Diagnostic Code 7709 pertaining to Hodgkin's disease.  

The Board notes that the Court has held that when a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

Prior to October 23, 1995, 38 C.F.R. § 4.117, Diagnostic Code 
7713 pertained to secondary adenitis, which was rated as the 
underlying disease.  Under 38 C.F.R. § 4.117, Diagnostic Code 
7709 (1995) pertaining to the lymphogranulomatosis (Hodgkin's 
disease), an occasional low-grade fever, mild anemia, 
fatigability or pruritus warranted a 30 percent evaluation.  
A 60 percent evaluation required general muscular weakness 
with loss of weight and chronic anemia, or secondary pressure 
symptoms such as marked dyspnea, edema with pains and 
weakness of extremity, or other evidence of severe impairment 
of general health.  38 C.F.R. § 4.117, Diagnostic Code 7709 
(1995).

Subsequent to October 23, 1995, 38 C.F.R. § 4.117, Diagnostic 
Code 7709 provides a 100 percent evaluation for Hodgkin's 
Disease with active disease or during a treatment phase.  The 
note to such provides guidance on the evaluation of Hodgkin's 
thereafter and states that if there has been no local 
recurrence or metastasis, rate on residuals.  38 C.F.R. 
§ 4.117, Diagnostic Code 7709 (1999).

Upon evaluation of the evidence by analogy to the diagnostic 
codes for Hodgkin's Disease or lymphadenitis, there were no 
findings of occasional low-grade fever, fatigability or 
pruritus due to the lymphadenopathy, and, in fact, no 
underlying disorder has been identified.  The Board notes 
that mild anemia was noted in laboratory reports in November 
1999; however, the examiner attributed this finding to the 
veteran's hereditary G-6-PD deficiency.  In short, no 
disorder of the hemic or lymphatic system has been associated 
with the lymphadenopathy.  Accordingly, there was no basis 
for a compensable rating under these diagnostic codes.

The record shows that during the initial part of the appeal 
period, the lymphadenopathy was manifested by small 
asymptomatic lymph nodes in the submandibular and axillary 
areas.  The Board is of the opinion that the functions 
affected, symptomatology and anatomical localization of 
manifestations of the lymphadenopathy were such that the 
disorder may also be rated by analogy to benign new growths 
of skin, Diagnostic Code 7819. 

Under 38 C.F.R. § 4,118, Diagnostic Code 7819, benign, new 
skin growths are evaluated as for scars, disfigurement, etc.  
Diagnostic Code 7800 provides a 0 percent rating for slight 
disfiguring scars of the head, face or neck, and a 10 percent 
rating for moderate disfiguring scars of the head, face or 
neck.  Diagnostic Code 7803 provides a 10 percent rating for 
superficial scars that are poorly nourished, with repeated 
ulceration.  Diagnostic Code 7804 provides a 10 percent 
rating for superficial scars that are tender and painful on 
objective demonstration.  Diagnostic Code 7805 provides that 
scars may also be rated on limitation on function of the part 
affected.

Unless otherwise provided, Diagnostic Codes 7807 through 7817 
are rated as for eczema, dependent upon the location, extent, 
and repugnant or otherwise disabling character of 
manifestation.  38 C.F.R. § 4.118, Diagnostic Code 7819.  
Under 38 C.F.R. § 4.118, Diagnostic Code 7806, pertaining to 
eczema, a 10 percent evaluation requires exfoliation, 
exudation, or itching on an exposed surface or extensive 
area. A 30 percent evaluation requires constant exudation or 
itching, extensive lesions, or marked disfigurement.

Upon evaluation of the evidence in light of the revised 
criteria, the Board finds that small, asymptomatic lymph 
nodes in the neck and axillary area observed during the early 
part of the appeal period were not poorly nourished with 
repeated ulceration, or objectively tender and painful, or 
disfiguring and did not cause limitation on function.  
Further, they did not involve exfoliation, exudation, or 
itching on an exposed surface or extensive area.  
Accordingly, the criteria for compensable rating would not be 
in order under Diagnostic Codes 7819-7800, 7803, 7804, 7805, 
7806.  Additionally, the subsequent medical evidence shows no 
objective manifestations of lymphadenopathy, and, therefore, 
supports the assignment of a noncompensable rating.

To the extent that the veteran reports that she experiences 
occasional swollen nodes in the neck, armpits, and groin, the 
Board finds that the veteran is competent to report her 
symptoms.  Layno, 6 Vet. App. at 470.  However, the Board 
attaches far more probate weight to the observations and 
opinions of competent medical professional when evaluating 
the evidence.  The Board finds that the specific findings and 
opinion of a competent medical professional are more 
probative of the degree of impairment than the veteran's lay 
opinion.  Despite the veteran's subjective complaints, there 
is no objective clinical evidence that she experienced of 
occasional low-grade fever, mild anemia, fatigability or 
pruritus in relation to her lymphadenopathy, or that they 
constitute a repugnant disfiguring condition or skin disease.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a compensable evaluation for reactive 
lymphadenopathy.  


ORDER

Service connection for a chronic left upper extremity 
disability to include carpal tunnel syndrome and ulnar 
neuropathy is denied.  A compensable evaluation for reactive 
lymphadenopathy is denied.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals



 

